DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbasini CH 706208.
Regarding claims 1 and 7, Barbasini discloses a chronograph mechanism comprising an energy accumulator comprised of a strip-spring (i.e. spring blade/strip spring; element 21) and a regulating system (i.e. including a balance “regulator” of the main movement; regulating system includes elements 13, 15, 20, 24, 25, a separate gear train, the regulating system regulates the speed at which the accumulator during the countdown returns to its rest position [0050]); a gear train (i.e. via rake and wheel to drive the chronograph mechanism), wherein the rack has one end arranged with the strip-spring (i.e. bottom part of element 7) and another end arranged to cooperate with the gear train (i.e. top part of element 7), wherein the rack is arranged to regulate the torque delivered by the strip-spring, see Barbasini [0007],[0011], [0014], [0050] (i.e. the rake connecting the manual cocking element and elastic element to the gear train) and Fig. 3, wherein said rack is mounted to pivot in one direction of rotation to drive the gear train, see Barbasini [0007],[0011], [0014], [0050] and Fig. 3 and wherein the rack connects the energy accumulator directly to the regulating system, [0007],[0011], [0014], [0050] and Fig. 3 (i.e. rack 11 directly connects 21 to the regulating system at element 13).

Regarding claim 2, Barbasini as described in the paragraphs above further disclose a chronograph mechanism, wherein the gear train comprises a minute-counter (i.e. pinion 13, coaxial wheel 15, control wheel 17, timing wheel 20) including a first toothed sector (i.e. the toothed sector of pinion 13 in mesh with rack 11) and wherein the rack has a toothing arranged to cooperate with said first toothed sector (see Fig. 1 rack 11 has a toothing arranged to cooperate with a toothed sector portion of pinion 13), wherein the first toothed sector of the minute-counter and the rack toothing are not concentric, see Barbasini [0045],[0046],[0048] and Fig. 1.
Regarding claim 3, Barbasini as described in the paragraphs above further disclose a chronograph mechanism, wherein the rack is also mounted to pivot in an opposite direction of rotation to reset the minute- counter to zero and to wind the strip-spring at the same time, see Barbasini [0042], [0044] (i.e. move elastic blade back to rest position one way and rotates in different direction when winding).
Regarding claim 6, Barbasini as described in the paragraphs above further disclose a chronograph mechanism, wherein the chronograph mechanism comprises a mechanism (i.e. via element 54 and the start/stop button at 2 o’clock) for starting the counting, arranged to release the regulating system when the counting starts, see Barbasini [0042]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbasini CH706208 in further view of Feigel US 2,700,868.
Regarding claim 4, Barbasini discloses a chronograph mechanism as described in the paragraphs above, wherein one end of the strip-spring is fixed, opposite to another end of the strip-spring cooperating with the rack, see Barbasini Fig. 1 element 21.
Barbasini as described in the paragraphs above do not disclose a chronograph mechanism wherein the mechanism further includes an adjustable eccentric cam, wherein the adjustable eccentric cam is disposed to the one end of the strip-spring.
However, Feigel discloses a device (element 12) for regulating the torque delivered by a strip spring  (element 9) in a watch applied to a lever (element 6) comprises an adjustable eccentric cam disposed to the one end of the strip-spring, see Fig. 1, element 12, col. 12 lines 26-27.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify Barbasini as described in the paragraphs above to include an adjustable eccentric as suggested by Feigel because doing so allows the user to adjust the amount of tension of the spring applied to the rack lever and thus, adjust the amount of time stored in the energy accumulator for the chronograph is desired to run.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbasini CH706208 in further view of Jolidon US 2005/0007888.
Regarding claim 5, Barbasini as described in the paragraphs above further disclose a chronograph mechanism, wherein the chronograph mechanism comprises a mechanism for 
Barbasini as described in the paragraphs above does not disclose a single mechanism for winding the energy accumulator and resetting the minutes to zero, arranged to wind the energy accumulator and reset the minutes to zero at the same time.
However, Jolidon discloses a chronograph mechanism, wherein the chronograph mechanism comprises a mechanism for winding the energy accumulator and resetting the minutes to zero (element 3), arranged to wind the energy accumulator and reset the minutes to zero at the same time, see Jolidon [0025] (i.e. simultaneous reset and rewind).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the chronograph of Barbasini to have a single mechanism as suggested by Jolidon because doing so allows for a simultaneous reset and rewind of the chronograph, so that the user only has to make one correction, rather than two corrections. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P WICKLUND/            Primary Examiner, Art Unit 2844